DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received January 20, 2021 (the “Response”).  
Applicants’ election without traverse of “Species II” (corresponding to claims 6–14) is acknowledged.  See Response 5.
Claims 6–14 are currently pending.  

Information Disclosure Statement (IDS)
The IDSs filed September 16, 2019 and November 18, 2020 each comply with the provisions of 37 C.F.R. §§ 1.97, 1.98 and Manual of Patent Examining Procedure (MPEP) § 609 (9th ed. Rev. 08.2017, Jan. 2018).  The IDSs has been placed in the application file, and the information referred to therein has been considered.

Allowable Subject Matter
Claims 12–14 would be allowable if rewritten to (A) overcome the rejection under 35 U.S.C. § 112(b) set forth in this Office action; and (2) include all of the limitations of the base claim and any intervening claims.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b): “The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.”
Claims 6–14 are rejected under § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Notably,
(1) claim 6, line 11, “the node within the first virtual network address space” lacks clear antecedent basis.  See MPEP § 2173.05(e).  Although claim 6 introduces nodes, claim 6 does not introduce a node within the first virtual network address space.  Moreover, the Examiner is uncertain as to which node among the nodes is being referred to.  See id. § 2173.05(b) (citing Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential).

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6–8 and 11 are rejected under 35 U.S.C. § 103 as being obvious over Sridharan et al. (US 9,935,920 B2; published Apr. 3, 2018) in view of Dickinson et al. (US 9,055,117 B1; published June 9, 2015).
Regarding claim 6, while Sridharan teaches a method, comprising:
mapping a distributed resource (fig. 2, items 124, 126) to a first virtual network (fig. 3, item 112; “the physical resources including physical server 124 and storage devices 126 and 128 are dedicated to the first virtual network 112 1, 2) in a distributed resource service address space (the space occupying fig. 2, items LA1–6);
mapping the distributed resource to the first virtual network (fig. 3, item 112; 5:19–22) such that a number of addresses (fig. 2, items AAP1, AAP2) used by the distributed resource in a first virtual network address space (the space occupying fig. 2, items AAP1–P3, AA1–3) is equal to the plurality of nodes, 
wherein mapping the distributed resource to the first virtual network comprises assigning the distributed resource a first address (fig. 2, items AAP1, AAP2) from within the first virtual network address space, and 
wherein mapping the distributed resource to the first virtual network further comprises assigning each node of the plurality of nodes (fig. 2, VM items 100, 102, 104) a number (fig. 2, items AA1, AA2) that uniquely identifies the node within the first virtual network address space; and
distributing a resource map (fig. 2, items 140) to entities within the first virtual network, wherein the resource map relates the first virtual network address space (the space occupying fig. 2, items AAP1–P3, AA1–3) to the distributed resource service address space (the space occupying fig. 2, items LA1–6),
Sridharan does not teach, in italics, (A) receiving a request for the mapping the distributed resource; (B) the addresses used by the distributed resource being private virtual Internet protocol (VIP) addresses; (C) the number of addresses used by the distributed resource being less than the plurality of nodes; (D) the first address from within the first virtual network address space being a private VIP address; and (E) the number that uniquely identifies the node within the first virtual network address space being a port number.
(A) receiving a request (fig. 3, item 302; 9:18–38) to map a distributed resource (a specific virtual machine instance among “specific virtual machine instances” at 9:18–38) to a first virtual network (fig. 1, item 104); (B), (D) assigning private VIP addresses (“a service provider can assign each computing device in a hosted network internal, private network addresses that facilitate communication within the hosted network” at 1:46–49; “As previously described, each virtual machine instance can be associated with an internal, private network address” at 7:65–67) to distributed resources (“specific virtual machine instances” at 9:18–38); and (E) a port number (port ranges “4096-4351” and “4351-4657” at 2:67–3:2).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Sridharan’s mapping of the distributed resource to be based on a received request; (B), (D) Sridharan’s addresses within the first virtual network address space to be private VIP addresses; and (E) Sridharan’s number that uniquely identifies the node within the first virtual network address space to be a port number as taught by Dickinson for “the management of communications associated hosted computing devices.”  Dickinson 2:23–24.
Moreover, either the mapping of the distributed resource to the first virtual network involves a number of private VIP addresses used by the distributed resource (1) less than, (2) equal to, or (3) more than the plurality of nodes.
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to try (C) mapping of the distributed resource to the first virtual network to involve a number of private VIP addresses used by the distributed resource less than the plurality of nodes since “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007)).
Regarding claim 7, while Sridharan teaches further comprising mapping the distributed resource to a second virtual network (fig. 7, item 112), wherein mapping the distributed resource to the second virtual network comprises:
assigning the distributed resource a second address (fig. 6, items AAP1, AAP2) from within a second virtual network address space (the space occupying fig. 6, items AAP1–P3, AA1–3); and
assigning each node of the plurality of nodes a same number (fig. 6, items AA1, AA2) that was assigned to the node within the first virtual network address space,
Sridharan does not teach, in italics, (A) the second address being a second private VIP address; and (B) the same number being a same port number.
Dickinson teaches (A) a second private VIP address (“a service provider can assign each computing device in a hosted network internal, private network addresses that facilitate communication within the hosted network” at 1:46–49; “As previously described, each virtual machine instance can be associated with an internal, private network address” at 7:65–67); and (B) a port number (port ranges “4096-4351” and “4351-4657” at 2:67–3:2).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Sridharan’s second address to be a second private VIP address; and (B) Sridharan’s same number to be a same port number as taught by Dickinson for “the management of communications associated hosted computing devices.”  Dickinson 2:23–24.
Regarding claim 8, Sridharan teaches wherein the resource map (fig. 2, items 140) comprises, for each node of the plurality of nodes:
1–2) that uniquely identifies the node within the first virtual network address space (the space occupying fig. 2, items AAP1–P3, AA1–3); and
second address information (fig. 2, items LA1–2) that uniquely identifies the node within the distributed resource service address space (the space occupying fig. 2, items LA1–6).
Regarding claim 11, Sridharan teaches further comprising causing the resource map to be delivered to a gateway (fig. 2, item 120; “virtual network policy 140 resides in . . . virtualization gateway 120” at 5:11–13) within a distributed resource service (1:61–2:3) that manages the distributed resource.

Claim 9 is rejected under 35 U.S.C. § 103 as being obvious over Sridharan in view of Dickinson, and in further view of Ward et al. (US 9,071,928 B2; published June 30, 2015).
Regarding claim 9, while Sridharan teaches wherein the resource map (fig. 2, items 140) comprises, for each node of the plurality of nodes, information indicating a relationship between:
the number (fig. 2, items AA1–2) that uniquely identifies the node within the first virtual network address space (the space occupying fig. 2, items AAP1–P3, AA1–3); and
an address (fig. 2, items LA1–2) that uniquely identifies the node within the distributed resource service address space (the space occupying fig. 2, items LA1–6), 
Sridharan does not teach, in italics, (A) the number that uniquely identifies the node within the first virtual network address space being a port number; and (B) the address that uniquely identifies the node within the distributed resource a combination of a public VIP address and an endpoint identifier.
Dickinson teaches (A) a port number (port ranges “4096-4351” and “4351-4657” at 2:67–3:2).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sridharan’s number that uniquely identifies the node within the first virtual network address space to be a port number as taught by Dickinson for “the management of communications associated hosted computing devices.”  Dickinson 2:23–24.
Ward teaches (B) a combination of a public VIP address (“unique public IP address” at 6:38–42) and an endpoint identifier (“unique port number” at 6:38–42 is an endpoint identifier).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sridharan’s address that uniquely identifies the node within the distributed resource service address space to be a combination of a public VIP address and an endpoint identifier as taught by Ward for “to provide location assistance services for mobile devices on a private network.”  Ward 2:46–47.

Claim 10 is rejected under 35 U.S.C. § 103 as being obvious over Sridharan in view of Dickinson, and in further view of Tripathi et al. (US 8,174,984 B2; published May 8, 2012).
Regarding claim 10, while Sridharan teaches wherein distributing the resource map to the entities within the first virtual network comprises causing the resource map (fig. 2, items 140) to be delivered to a plurality of host machines (fig. 2, items 12, 14) corresponding to the first virtual network,
Sridharan does not teach networking stacks within the host machines.

It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Sridharan’s host machines to include networking stacks as taught by Tripathi “for managing resources on a host.”  Tripathi 1:27–28.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 20100095008 A1; US 10425481 B2; US 20140337500 A1; and US 20200389428 A1.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449